N. J. Kaufman, J.
Defendant was charged with equipping her automobile with a "Fuzz-buster” radar-detecting device, contrary to the prohibition of MCL 750.508; MSA 28.776. The trial court dismissed the charge after concluding that the conduct alleged did not constitute "equipping” within the statute. The prosécution appeals.
The sole issue on appeal is whether the trial court erred in concluding that the conduct alleged did not fit within the statutory term "equipping”, but instead constituted mere possession of the device. We hold that error did occur. Apparently, the Fuzz-buster device was on the floor of defendant’s vehicle but was not plugged in when the police approached her car. The prosecution contended that the device merely could have been *676disconnected at the time of the traffic stop. Thus, the position of the prosecution was that the device was placed within the automobile in such a way that it could be utilized merely by plugging it in. We believe that such an allegation, if proven, would be sufficient to constitute "equipping” under the terms of the statute.
Defendant has not filed a cross-appeal concerning the validity of the statute, so that issue is not properly before this Court for review. In any event, we find preferable the reasoning and holding of People v Gilbert, 88 Mich App 764; 279 NW2d 546 (1979), on reh 93 Mich App 321; 287 NW2d 220 (1979), lv gtd 408 Mich 960 (1980).
Reversed and remanded for trial.
Bash ara, P.J., concurred.